DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Response to Amendment / Status of Claims.
	The amendment filed on 12/17/2021 has been entered. Claim(s) 1-20 remain pending and have been examined below.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. The Applicant has argued on page 8 that DeGeorge does not teach each and every limitation, specifically that claim 1 recites the stopping mechanism as a “longitudinally extending elongated stopping member fixedly secured to the third support member and four support member”. The Office respectively disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., longitudinally extending elongated stopping member fixedly secured to the third support member and four support member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To further answer the Applicant’s arguments against the function of DeGeorge, this is “a removal tool comprising:” not “a removal tool consisting of:” such that the clamp arm 56 and guide pins 60 are not required to not be part of the claim and that beam 52 is capable of holding the pallet and performing the operation “the stopping member being fixed relative to a top surface of the pallet when the pallet is engaged with the pivotable separating mechanism”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (Currently Amended) and 12 (Currently Amended), the limitation “a stopping member extending between a first side and a second side of the frame” is indefinite because the terms “a first side” and “a second side” are previously recited above in the claim. Are these new sides or the same first and second sides as recited above? For purposes of examination the Office will interpret the limitation to read as “a stopping member extending between [[a]]the first side and [[a]]the second side of the frame”.
Claims 2-11 are rejected as being dependent on claim 1.
Claims 13-20 are rejected as being dependent on claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DeGeorge (US Patent No. 5,467,516), hereinafter referred to as DeGeorge.
	Regarding claims 1 (Currently Amended) and 2-4, 6, and 8-11 (all previously presented), DeGeorge as shown in figure 1 discloses a removal tool (10) comprising: 
	a frame adapted to stand on a ground surface (12), the frame including a first side and a second side defining a longitudinal direction therebetween (left and right sides of 12) and a first end and a second end defining a transverse direction therebetween (front and back of 12); 
	a pivotable separating mechanism operably engaged with the frame (32); 
	a pivot shaft of the pivotable separating mechanism extending between the first side and the second side of the frame (42 extends between the left and right sides of 12); 
	wherein the pivot shaft defines a pivot axis (42 has a pivot axis); wherein the pivotable separating mechanism is pivotable between a first position and a second position about the pivot axis (col 1, lines 34-39 teaching that 32 has a first and second position); 
	at least one separating device of the pivotable separating mechanism extending between the first end of the frame and the second end of the frame (46); 
(cavity between items 46 and 49), wherein the cavity is adapted to receive a portion of a pallet therein through the open end (col 4, lines 24-25); and 
	a stopping member (50) extending between the first side and the second side of the frame (50 extends from the either side of 10), the stopping member being fixed relative to a top surface of the pallet when the pallet is engaged with the pivotable separating mechanism (52 is fixed in place relative to the pallet and to the table 12); 
	wherein when the pivotable separating mechanism is in the second position, the open end faces away from the ground surface (col 1, lines 34-39);
	wherein the at least one separating device is connected to the pivot shaft (46 is connected to 42) (claim 2);
	wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is closer to the second end of the frame than the stopping mechanism (42 is closer to the rear of 12 than 50 is to 12) (claim 3);
	wherein a rear end of the at least one separating device is free of any mechanical connection (46 is open and has no mechanical connection) (claim 4);
	a front end of the at least one separating device; a rear end of the at least one separating device; a top surface of the at least one separating device; a bottom surface of the at least one separating device (32 has a front end at 46, rear end at 36, top surface at 49, and bottom surface and 46); an inner surface of the at least one separating device (46 and 49 has an inner surface); wherein the cavity is defined by the inner surface (46 and 49 define a cavity); wherein when the pivotable separatinq mechanism is moved from the first position to the second position,  (col 1, lines 34-39 teaching item 32 is pivoted around 42 when item 30 is pulled down ward, making 32 be at an acute angle) (claim 6);
	wherein the cavity is substantially U-shaped (cavity of 46 and 49 is U-shaped) (claim 8);
	wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivotable separating mechanism moves in a counterclockwise direction when moving from the first position to the second position (col 1, lines 34-39 teaching item 32 is pivoted around 42 when item 30 is pulled down ward, making 32 the rotation be counterclockwise) (claim 9);
	a first support leg of the frame positioned proximate the second end and the first side of the frame; a second support leg of the frame positioned proximate the second end and the second side of the frame; wherein the first support leg is longitudinally spaced from the second support leg; a first support member engaged with the first support leg; wherein the first support member extends in the transverse direction; and a second support member engaged with the second support leg; wherein the second support member extends in the transverse direction and is longitudinally spaced from the first support member; and wherein the stopping member extends longitudinally between and is engaged with the first support member and the second support member (item 50 extends from the left and right sides) (claim 10); and
	wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the (42 is between the back of 12 and 50) (claim 11).
	Regarding claims 12 (Currently Amended) and 13-16 and 18-20 (previously presented), DeGeorge in figure 1 discloses a removal tool (10) comprising: 
	a frame (12); 
	a pivotable separating mechanism operably engaged with the frame (32);  
	a pivot shaft of the pivotable separating mechanism extending between the first side and the second side of the frame (42); 
	wherein the pivot shaft defines a pivot axis (42 defines a pivot axis); 
	wherein the pivotable separating mechanism is pivotable between a first position and a second position about the pivot axis (col 1, lines 34-39); 
	at least one separating device of the pivotable separating mechanism extending between the first end of the frame and the second end of the frame (46); 
	wherein the at least one separating device defines a cavity therein accessible through an open end (46 and 49 forming a cavity), wherein the cavity is adapted to receive a portion of a pallet therein through the open end (abstract); and 
	a stopping member (50) extending between the first side and the second side of the frame (50 extends from the either side of 10), the stopping member being fixed relative to a top surface of the pallet when the pallet is engaged with the pivotable separating mechanism (52 is fixed in place relative to the pallet and to the table 12); 
	wherein the pivot shaft rotates the pivotable separating mechanism from the first position to the second position upwardly such that the open end faces upwardly (col 1, lines 34-39);
(col 1, lines 34-39 teaching item 32 is pivoted around 42 when item 30 is pulled down ward, making 32 be at an acute angle) (claim 13);
	a drive mechanism operatively engaged with the pivot shaft (34, 30, and 28); and a pneumatic cylinder of the drive mechanism (28); wherein the pneumatic cylinder is positioned rearwardly of the pivot shaft (28 is rear of 42) (claim 14);
	wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is closer to the second end of the frame than the stopping mechanism (42 is closer to the rear than 50) (claim 15);
	wherein the at least one separating device is connected to the pivot shaft (46 is connected to 42) (claim 16);
	a first support leg of the frame positioned proximate the second end and the first side of the frame; a second support leg of the frame positioned proximate the second end and the second side of the frame; wherein the first support leg is longitudinally spaced from the second support leg; a first mounting bracket engaged with the first support leg; and a second mounting bracket engaged with the second support leg; wherein the pivot shaft is operably engaged with the first mounting bracket and the second mounting bracket (42 is mounted by 40 and 44) (claims 18 and 20); and
	a top end of the first support leg; wherein the first mounting bracket is engaged with the first support leg proximate the top end of the first support leg; and a top end of the second support leg; wherein the second mounting bracket is engaged with the second support leg proximate the top end of the second support leg (40) (claim 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge (US Patent No. 5,467,516) in view of Johnson (US Patent No. 5,423,114), hereinafter referred to as DeGeorge and Johnson, respectively.
	Regarding claims 5 (Previously Presented), 7 (Previously Presented), and 17 (Previously Presented), DeGeorge discloses the elements of the claimed invention as stated above in claims 1 and 12, respectively, and further discloses wherein the pivot axis is positioned at the cavity (cavity formed by 49 and 49 is at the same position as the axis by 42);
	DeGeorge does not explicitly disclose wherein the pivot axis is positioned rearwardly of the cavity.
	Johnson teaches in figure 1 a lead board remover tool comprising: a frame (28); a pivot mechanism (items 16, 18, and 20); the pivot mechanism comprising a cavity to receive a lead board (18); a pivot axis of the pivot mechanism (axis through item 16 from the left and right of the tool); wherein the pivot axis is positioned rewardly of the cavity (axis through 16 is farther back than 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeGeorge with the teachings of Johnson to incorporate the pivot axis rewardly of the cavity because this configuration allows the board to be retained 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 6, 2022